      Case 1:21-cv-00062-H Document 1 Filed 03/19/21          Page 1 of 5 PageID 1


                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                              ABILENE DIVISION

SHAWN LEE BOLING                              §
         Plaintiff                            §
                                              §
VS.                                           §      Civil Action No. 1:21-CV-00062
                                              §
GERMAN GERALDO-ARIAS AND                      §
TOROCO TRUCKING LLC                           §
         Defendant                            §    JURY TRIAL REQUESTED


                         PLAINTIFF’S ORIGINAL COMPLAINT


TO THE HONORABLE DISTRICT JUDGE OF SAID COURT:

       NOW COMES Plaintiff, Shawn Lee Boling, and files his Original Complaint

against Defendants German Geraldo-Arias and Toroco Trucking LLC.               In support

thereof, Plaintiff would respectfully show the Court as follows:

                                           I.
                                        PARTIES

       1.1   Plaintiff, Shawn Lee Boling, is a citizen of Rancho Cucamonga, California.

       1.2   Defendant, German Geraldo-Arias (Defendant “Geraldo”), was, based on

the crash report, a citizen of Tijuana, Mexico, at the time of the subject crash. As a non-

resident of Texas, Defendant Geraldo may be served with process by serving the Chair

of the Texas Transportation Commission pursuant to Section 17.061 et seq., of the Texas

Civil Practice and Remedies Code. In this case, service may be perfected on Defendant

Geraldo by serving J. Bruce Brugg, Jr., Chairman, Texas Transportation Commission, at

125 E. 11th Street, Austin, Texas 78701. Upon service and payment of the $25 fee, the

Chair of the Texas Transportation Commission will issue a certificate showing that a copy

of the process was forwarded to Defendant Geraldo at Emiliano Zapata-Lumas Taurinas,

Tijuana, Mexico 13713.
     Case 1:21-cv-00062-H Document 1 Filed 03/19/21             Page 2 of 5 PageID 2


         1.3    Defendant Toroco Trucking, LLC (“Toroco”) is a limited liability company

with its principal place of business located in San Diego, California, with its sole member

being Joel S. Fuentes, whom also resides in San Diego, California. Defendant Toroco may

be served with process by serving its registered agent, Gabriel Fuentes, at 8580 Avenida

De Las Fuentes, Suite L, San Diego, California 92154.

                                           II.
                                  VENUE AND JURISDICTION

         2.1.   This Court has original jurisdiction over this case pursuant to 28 U.S.C. §

1332(a)(1), as the matter in controversy exceeds the sum of $75,000.00, excluding interest

and costs, and there is complete diversity because the case and controversy is between

citizens of different states.

         2.2    Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions giving rise to the claim occurred in this judicial

district. Specifically, the crash giving rise to this lawsuit occurred in Howard County,

Texas.

                                          III.
                                    BACKGROUND FACTS

         3.1    According to the crash report, on October 4, 2020 at roughly 5:42 a.m.,

Plaintiff was traveling east down IH 20 near mile marker 195. At the same time,

Defendant Geraldo was operating a tractor-trailer combo traveling west on the south

service road of IH-20 in Howard County, Texas. Although Plaintiff maintained the right

of way, Defendant Geraldo pulled his tractor-trailer combo out onto IH-20 when it was

unsafe to do so. As a result, Plaintiff had no time to react and crashed into the side of the

tractor-trailer combo and was run off the road, causing major damage to the tractor that

he was traveling in and severe injuries to Mr. Boling.


Plaintiff’s Original Complaint                                                      Page 2 of 5
       Case 1:21-cv-00062-H Document 1 Filed 03/19/21             Page 3 of 5 PageID 3


        3.2     At the time of the crash, Geraldo was in the course and scope of he

employment with Toroco. Alternatively, Geraldo was a statutory employee of Defendant

Toroco pursuant to the Federal Motor Carrier Safety Regulations. See 49 C.F.R. § 376.1, et

seq.

        3.3     Following the crash, Defendant Geraldo was issued a citation for turning

when it was unsafe to do so.


                              CAUSES OF ACTION AGAINST
                           DEFENDANT GERALDO AND TOROCO

                                               IV.

                             NEGLIGENCE AND VICARIOUS LIABILITY

        4.1     Defendant Geraldo committed actions of omission and/or commission,

which collectively and severally constituted negligence, and that negligence proximately

caused both the crash in question and Plaintiff’s damages.

        4.2     Defendant Geraldo owed a duty to Plaintiff to exercise ordinary care but

breached that duty. Defendant Geraldo’s acts and/or omissions of negligence include,

without limitation, one or more of the following:

        (a)     Operating a vehicle on a public roadway while failing to keep a proper

                lookout;

        (b)     Merging onto the highway when unsafe to do so;

        (c)     Failing to safely operate the subject tractor-trailer;

        (d)     Failing to yield the right-of-way to oncoming traffic;

        (e)     Failing to pay attention to attendant traffic and driving conditions; and

        (f)     making an unsafe lane change.




Plaintiff’s Original Complaint                                                     Page 3 of 5
       Case 1:21-cv-00062-H Document 1 Filed 03/19/21             Page 4 of 5 PageID 4


        4.3     Defendant Toroco is liable for Geraldo’s conduct under the doctrine of

respondeat superior.      Defendant Geraldo was employed by Defendant Toroco as its

authorized agent, servant, and/or employee on the date in question. Defendant Toroco is

vicariously liable for Defendant Geraldo’s negligence because, at the time of the collision,

Defendant Geraldo was acting in the course and scope of her employment and/or agency

with Defendant Toroco such that he was acting within his general authority, in

furtherance of the business of Defendant Toroco, and for the accomplishment of the object

for which he was hired.

        4.4     Alternatively, Defendant Toroco is vicariously liable as a matter of law for

the negligence of Geraldo because Geraldo was a statutory employee of Defendant

Toroco pursuant to the Federal Motor Carrier Safety Regulations. See 49 C.F.R. § 376.1, et

seq.



                                          DAMAGES

                                            V.
                                      ACTUAL DAMAGES

        5.1     As a result of the subject crash, Plaintiff has suffered in the past, and will in

reasonable probability suffer in the future, damages including physical pain and mental

anguish, physical impairment, disfigurement, lost earnings, loss of earning capacity, and

reasonable and necessary medical expenses. Those damages were proximately caused

by the negligence of the Defendants.

                                               VI.
                         PREJUDGMENT AND POST-JUDGMENT INTEREST

        6.1     Plaintiff seeks pre-judgment and post-judgment interest at the maximum

legal rate.


Plaintiff’s Original Complaint                                                         Page 4 of 5
     Case 1:21-cv-00062-H Document 1 Filed 03/19/21               Page 5 of 5 PageID 5


                                           VII.
                                   CONDITIONS PRECEDENT

        7.1     All conditions precedent to Plaintiff’s right to recover and Defendants’

liability have been performed, have been waived, and/or have occurred.

                                            VIII.
                                         JURY DEMAND

        8.1     Plaintiff requests a trial by jury and tenders the requisite fee.

        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendants be cited

to appear and answer herein, that this cause be set down for trial before a jury, and that

Plaintiff recover judgment of and from Defendants for his actual damages, in such an

amount as the evidence shows and the jury determines to be proper, together with pre-

judgment interest and post-judgment interest, costs of suit, and such other and further

relief to which Plaintiff may show himself to be justly entitled, whether at law or in

equity.

                                             Respectfully Submitted,

                                             WATTS GUERRA LLP
                                             4 Dominion Drive
                                             Building 3 - Suite 100
                                             San Antonio, Texas 78257
                                             Telephone: 210.447.0500
                                             Fax: 210.447.0501


                                             By:    /s/ Jorge L. Mares
                                                    MIKAL C. WATTS
                                                    State Bar No. 20981820
                                                    Email: mcwatts@wattsguerra.com
                                                    FRANCISCO GUERRA, IV.
                                                    State Bar No. 00796684
                                                    Email: fguerra@wattsguerra.com
                                                    JORGE L. MARES
                                                    State Bar No. 24087973
                                                    Email: jmares@wattsguerra.com

                                             ATTORNEYS FOR PLAINTIFF

Plaintiff’s Original Complaint                                                      Page 5 of 5
